     Case 1:21-cv-00557-NONE-SKO Document 2 Filed 04/06/21 Page 1 of 1


 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7
       MICHAEL ALAN YOCOM,                                Case No. 1:21-cv-00557-NONE-SKO
 8
                          Plaintiff,                      ORDER DIRECTING PLAINTIFF TO
 9                                                        PAY THE $402 FILING FEE OR
              v.                                          SUBMIT A COMPLETED
10                                                        APPLICATION TO PROCEED IN
       COUNTY OF TULARE, et al.,                          FORMA PAUPERIS WITHIN 30 DAYS
11                                                        OF SERVICE OF THIS ORDER
                      Defendants.
12     _____________________________________/
13

14          Plaintiff Michael Alan Yocom is proceeding pro se in this action. Plaintiff has neither paid
15 the $402 filing fee, nor submitted an application to proceed in forma pauperis pursuant to Title 28

16 of the United States Code section 1915.

17          Accordingly, IT IS HEREBY ORDERED that:
18          Within thirty (30) days of the date of service of this order, Plaintiff shall submit the
19 attached application to proceed in forma pauperis, completed in its entirety and signed, or, in the

20 alternative, he shall pay the $402 filing fee for this action. No requests for extension will be granted

21 without a showing of good cause. Failure to comply with this order will result in a recommendation

22 that this action be dismissed.

23
     IT IS SO ORDERED.
24

25 Dated:      April 5, 2021                                      /s/   Sheila K. Oberto              .
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
